UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Annual Report Dearborn Partners Rising Dividend Fund Class A Shares DRDAX Class C Shares DRDCX Class I Shares DRDIX February 28, 2015 Investment Adviser Dearborn Partners, L.L.C. 200 West Madison Street Suite 1950 Chicago, IL 60606 Phone: (888) 983-3380 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 13 STATEMENT OF OPERATIONS 14 STATEMENT OF CHANGES IN NET ASSETS 15 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 27 NOTICE OF PRIVACY POLICY & PRACTICES 28 ADDITIONAL INFORMATION 29 Greetings from Dearborn Partners, LLC, Adviser to the Dearborn Partners Rising Dividend Fund (the “Fund”). On April 10, 2013, the Fund was launched to provide investors with a relatively defensive equity investment diversified across a multitude of sectors in companies that are anticipated to consistently increase their dividends over time. Patient investors looking to outpace inflation should benefit from participating in what we believe is the long-term wealth-building potential offered by what we consider to be great businesses, while receiving an income stream with potential growth over time. Equity markets continued their gains off of the 2009 bottom. The S&P 500 Index (the “S&P 500”) broke the 2000 barrier in August 2014. For the year ended February 28, 2015 (the Fund’s fiscal year), the total returns of the S&P 500 and the Fund’s Class I shares were 15.51% and 16.07%, respectively. The broad market index results were led by the Health Care, Information Technology and Consumer Staples sectors. In our Fund, all ten sectors have representation and the returns of each were positive during the 12 months. Of those ten sectors, six outperformed the corresponding S&P 500 sectors. Of our current holdings, only five stocks had a negative total return. One stock no longer held also had a negative return for the 12 month period. We managed to achieve this performance while maintaining a beta of 0.78 relative to the S&P 500. Our Financial, Materials and Industrial holdings produced the best returns for the Fund. These sectors outperformed their corresponding S&P 500 sectors by double digits. In fact, all of our Financial and Materials stocks produced returns in the high teens or greater. Our largest lagging sector was Telecommunications. Our Vodafone Group Plc (VOD) holding, which was swapped for Verizon Communications Inc (VZ) in August, was a significant factor. The underperformance of VOD was somewhat mitigated by the $31.82678 special dividend and VZ shares distributed to shareholders on March 4, 2014. This was a result of VOD’s sale of their Verizon Wireless interest back to VZ. Holding VZ for a limited period was also a detractor, as not having a full year of returns hurt our Fund’s Telecom sector versus that of the S&P 500 Telecom sector. Because Telecommunications is the smallest sector in both our Fund and in the S&P 500, we do not view the impact on overall performance as significant, but the VOD special dividend did enhance the income generated by our Fund. We continue to maintain the valuation and stock selection disciplines that formed the genesis of our strategy, as we believe that over time, such disciplines can offer attractive total return potential when equity market risk is considered. A few specific companies in our Fund stand out as worth mentioning for the year. Our best performing stock was Apple Inc. (AAPL), up 74.1% and now the largest company in the world by market value. A litany of factors explain why Apple performed so well, and we think the obvious themes have been discussed at great length in the financial media. What is worth focusing on, we believe, is the fact that Apple has had a terrific financial and growth profile, such as we look for in our Rising Dividend Fund, but the shares have traded at the valuation of a company with regressing fundamentals. It is our view that Apple’s stock price movement has been a reflection of not only an improvement of Apple’s already solid financials, but also the closing of what we considered to be an unwarranted valuation divergence that developed in 2013. Our second best performing stock was Intel Corp (INTC), which we no longer hold in the Fund. Although we sold INTC in August (because the company went more than two years without raising its dividend), the stock’s strong performance for the preceding six months (+42.8%) provided substantial performance contribution for the Fund. Our third best 3 performer, Steris Corp. (STE), was up 42.0% on a series of better-than-expected earnings reports and the announcement of the accretive acquisition of Synergy Health. Our worst performing stock was Xilinx Inc. (XLNX), down 16.6%. For the year, the company reported persistently soft revenues relative to historic standards, primarily due to slowing telecommunications capital expenditures. Next, as mentioned previously, Vodafone Group Plc (VOD), formerly held in the Fund, was down double digits on a percentage basis for the Fund holding period, resulting in a negative performance contribution for the Fund. Another laggard was International Business Machines Corp. (IBM), down 10.3%. The Company’s revenues peaked in year 2011, and a consistent pattern of negative revenue comparisons and forecasts has dampened market enthusiasm for the shares. Over the past year, the U.S. dollar has strengthened relative to many other currencies, including the euro and the yen, the currencies where many of the companies in our Fund transact business outside the U.S. Some U.S.-based CEOs are reporting that, in addition to the negative effects of currency translation, the dollar’s strength is rendering their products and services less competitive abroad. Combined with continuing slow economic growth globally, as companies with significant sales outside the U.S. have reported results and have provided guidance for upcoming quarters, the strong dollar has negatively affected earnings and forecasts, on average, by low to high single digits. We think investors need not be overly concerned about the dollar’s current strength, based primarily on the following conclusions: • Average revenues of the companies in our Fund portfolio increased about 5.5% in 2014 versus 2013. • Roughly 25% of the companies in our Fund have business entirely in the United States, with no international exposure. • Of all the companies in our Fund portfolio, an average of 35% of revenues comes from outside the U.S. • Currencies constantly fluctuate relative to one another. We consider the U.S. dollar’s above- average strength to be transitory and of near-term, not long-term, concern. Source: FactSet; not all companies provide geographical breakdown In other words, we continue to believe that the companies in our Fund are generally financially strong, well-managed, defensive businesses with products or services that people patronize regardless of the economic or financial environment and capable of consistently increasing dividends. We maintain our conviction that a path to long-term wealth building can be accomplished through properly diversified portfolios of stocks of companies that offer the potential to increase dividends consistently over time. We believe our Fund exemplifies those characteristics and, over the long term, offers the potential to provide attractive returns with modified risk. Thank you for your interest in the Fund. Please feel free to contact us at any time. Sincerely, Carol M. Lippman, CFA Michael B. Andelman Portfolio Manager Portfolio Manager Please see the following page for important information. 4 Past performance does not guarantee future results. Opinions expressed are those of Dearborn Partners, LLC and are subject to change, are not guaranteed, and should not be considered investment advice. Mutual Fund investing involves risk. Principal loss is possible. The Fund’s strategy of investing in dividend-paying stocks involves the risk that such stocks may fall out favor with investors and underperform the market. In addition, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future or the anticipated acceleration of dividends could not occur. The Fund may invest in foreign securities and ADRs, which involve political, economic and currency risks, greater volatility and differences in accounting methods. Medium- and small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in REIT securities involve risks such as declines in the value of real estate and increased susceptibility to adverse economic regulatory expenses. The Fund may invest in MLPs, which can be negatively influenced when interest rates rise. These investments also entail many of the general tax risks of investing in a partnership. There is always the risk that an MLP will fail to qualify for favorable tax treatments. Diversification does not guarantee a profit or protect from loss in a declining market. It is not possible to invest directly in an index. The S&P 500 Index is a stock market index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market, as determined by Standard & Poor’s. It is not possible to invest directly in an index. Cash Flow measures the cash generating ability of a company by adding non-cash charges (i.e. depreciation) back to pre-tax income. Betameasures the sensitivity of rates of return on a fund to general market movements. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. This report is intended for shareholders in the Dearborn Partners Rising Dividend Fund and may not be used as literature unless preceded or accompanied by a current prospectus. Dearborn Partners is the adviser of the Dearborn Partners Rising Dividend Fund, which is distributed by Quasar Distributors, LLC. 5 Dearborn Partners Rising Dividend Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution (12b-1) and service fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/2014 - 2/28/2015). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of up to 5.00% when you invest. Class A shares are also subject to a 1.00% contingent deferred sales charge for purchases made at the $500,000 breakpoint which are redeemed within twelve months of purchase. A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of Exchange-Traded Funds (“ETFs”) or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional 6 Dearborn Partners Rising Dividend Fund Expense Example (Continued) (Unaudited) costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 - September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Class C Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 - September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.25%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Class I Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 - September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 7 Dearborn Partners Rising Dividend Fund Investment Highlights (Unaudited) The Fund seeks current income, rising income over time, and long-term capital appreciation.Under normal market conditions, the Fund invests at least 80% of its net assets in the equity securities of companies that pay current dividends and that the Fund’s portfolio managers believe have the potential to increase their dividends with regularity.The Fund’s allocation of portfolio holdings as of February 28, 2015 was as follows: Portfolio Allocation (% of Investments) Average Annual Returns as of February 28, 2015 Since Inception One Year (4/10/13) Dearborn Partners Rising Dividend Fund Class A (with sales charge) % % Class A (without sales charge) % % Class C (with sales charge) % % Class C (without sales charge) % % Class I % % S&P 500 Total Return Index % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (888) 983-3380. Continued 8 Dearborn Partners Rising Dividend Fund Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and two broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Total Return Index is a broad-based, unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Growth of $10,000 Investment(1) The minimum investment for Class I is $500,000. The Fund commenced operations on April 10, 2013. 9 Dearborn Partners Rising Dividend Fund Schedule of Investments February 28, 2015 Shares Value COMMON STOCKS – 85.38% Air Freight & Logistics – 2.01% United Parcel Service, Inc. – Class B $ Beverages – 2.05% Coca-Cola Co. Biotechnology – 2.10% Gilead Sciences, Inc. (a) Chemicals – 5.26% Air Products & Chemicals, Inc. Valspar Corp. Commercial Services & Supplies – 2.04% Republic Services, Inc. Communications Equipment – 2.50% QUALCOMM, Inc. Diversified Telecommunication Services – 4.24% AT&T, Inc. Verizon Communications, Inc. Electric Utilities – 4.21% NextEra Energy, Inc. Xcel Energy, Inc. Food Products – 1.99% General Mills, Inc. Health Care Equipment & Supplies – 4.83% Becton Dickinson and Co. STERIS Corp. Hotels, Restaurants & Leisure – 2.14% McDonald’s Corp. The accompanying notes are an integral part of these financial statements. 10 Dearborn Partners Rising Dividend Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Household Products – 3.92% Kimberly-Clark Corp. $ Procter & Gamble Co. Industrial Conglomerates – 2.39% 3M Co. Insurance – 4.39% Chubb Corp. Travelers Companies, Inc. IT Services – 4.49% International Business Machines Corp. Jack Henry & Associates, Inc. Leisure Equipment & Products – 2.41% Polaris Industries, Inc. Machinery – 2.63% Illinois Tool Works, Inc. Oil, Gas & Consumable Fuels – 7.06% Chevron Corp. Kinder Morgan, Inc. – Class P Royal Dutch Shell PLC – ADR Pharmaceuticals – 6.53% Johnson & Johnson Merck & Co, Inc. Novartis AG – ADR Road & Rail – 2.83% Union Pacific Corp. Semiconductors & Semiconductor Equipment – 4.39% Analog Devices, Inc. Xilinx, Inc. The accompanying notes are an integral part of these financial statements. 11 Dearborn Partners Rising Dividend Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Technology Hardware, Storage & Peripherals – 6.13% Apple, Inc. $ EMC Corp. Textiles, Apparel & Luxury Goods – 2.85% VF Corp. Water Utilities – 1.99% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $101,931,998) MASTER LIMITED PARTNERSHIPS – 4.99% Enterprise Products Partners, L.P. Magellan Midstream Partners, L.P. Total MASTER LIMITED PARTNERSHIPS (Cost $5,927,833) REAL ESTATE INVESTMENT TRUSTS – 4.85% Health Care REIT, Inc. Realty Income Corp. Total REAL ESTATE INVESTEMENT TRUSTS (Cost $5,514,452) SHORT-TERM INVESTMENTS – 5.11% Fidelity Institutional Money Market Portfolio, 0.074% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $6,809,090) Total Investments (Cost $120,183,373) – 100.33% Liabilities in Excess of Other Assets – (0.33)% ) TOTAL NET ASSETS – 100.00% $ ADR – American Depositary Receipt (a) Non-income producing security. (b) Variable rate security. The rate shown represents the rate at February 28, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 Dearborn Partners Rising Dividend Fund Statement of Assets and Liabilities February 28, 2015 Assets Investments, at value (cost $120,183,373) $ Dividends and interest receivable Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Payable for distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation (depreciation) on investments Net Assets $ Class A Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(2) $ Maximum offering price per share ($12.38/0.95)(1) $ Class C Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share(2) $ Class I Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Reflects a maximum sales charge of 5.00%. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within one year of purchase.The CDSC on Class A shares is applied only to purchases of $500,000 that are redeemed within 12 months of purchase. Redemption price per share is equal to net asset value less any redemption or CDSC fees. The accompanying notes are an integral part of these financial statements. 13 Dearborn Partners Rising Dividend Fund Statement of Operations For the Year Ended February 28, 2015 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Management fees Distribution fees- Class C Administration fees Transfer agent fees and expenses Distribution fees- Class A Federal and state registration fees Audit and tax fees Legal fees Custody fees Chief Compliance Officer fees Reports to shareholders Trustees’ fees and related expenses Pricing fees Other expenses Total Expenses Recoupments by Adviser (Note 4) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain on investments Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $4,453 in foreign withholding taxes and fees. The accompanying notes are an integral part of these financial statements. 14 Dearborn Partners Rising Dividend Fund Statements of Changes in Net Assets Year Ended Period Ended February 28, 2015 February 28, 2014(1) From Operations Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income – Class A ) ) Net investment income – Class C ) ) Net investment income – Class I ) ) Net realized gain on investments – Class A — ) Net realized gain on investments – Class C — ) Net realized gain on investments – Class I — ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class C Proceeds from shares sold – Class I Net asset value of shares issued to shareholders in payment of distributions declared – Class A Net asset value of shares issued to shareholders in payment of distributions declared – Class C Net asset value of shares issued to shareholders in payment of distributions declared – Class I Payments for shares redeemed – Class A ) ) Payments for shares redeemed – Class C ) ) Payments for shares redeemed – Class I ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of Period $ $ — End of Period $ $ Accumulated Undistributed Net Investment Income (Loss) $ $ ) The Fund commenced operations on April 10, 2013. The accompanying notes are an integral part of these financial statements. 15 Dearborn Partners Rising Dividend Fund – Class A Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended February 28, 2015 February 28, 2014(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From net realized gain on investments — Total distributions paid ) ) Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(5) % % After waivers and reimbursements of expenses(5) % % Ratio of net investment income to average net assets: Before waivers and reimbursements of expenses(5) % % After waivers and reimbursements of expenses(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on April 10, 2013. Per share net investment income was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized for periods less than one year. Annualized for periods less than one year. Amount is less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 16 Dearborn Partners Rising Dividend Fund – Class C Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended February 28, 2015 February 28, 2014(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From net realized gain on investments — Total distributions paid ) ) Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(5) % % After waivers and reimbursements of expenses(5) % % Ratio of net investment income (loss) to average net assets: Before waivers and reimbursements of expenses(5) % )% After waivers and reimbursements of expenses(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on April 10, 2013. Per share net investment income (loss) was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized for periods less than one year. Annualized for periods less than one year. Amount is less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 17 Dearborn Partners Rising Dividend Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended February 28, 2015 February 28, 2014(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) From net realized gain on investments — Total distributions paid ) ) Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(5) % % After waivers and reimbursements of expenses(5) % % Ratio of net investment income to average net assets: Before waivers and reimbursements of expenses(5) % % After waivers and reimbursements of expenses(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on April 10, 2013. Per share net investment income was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. Amount is less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 18 Dearborn Partners Rising Dividend Fund Notes to Financial Statements February 28, 2015 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Dearborn Partners Rising Dividend Fund (the “Fund”) represents a distinct, diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to seek current income, rising income over time and long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held. The Fund currently offers three classes of shares, Class A, Class C and Class I. Each class of shares has identical rights and privileges except with respect to class-specific expenses and voting rights on matters affecting a single class of shares. The classes differ principally in their respective expenses.Class A shares are subject to an initial maximum sales charge of 5.00% imposed at the time of purchase. The sales charge declines as the amount purchased increases in accordance with the Fund’s prospectus. Class A shares are subject to a contingent deferred sales charge of 1.00% for purchases made at the $500,000 breakpoint that are redeemed within twelve months of purchase. Class C shares are subject to a 1.00% contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Fund’s prospectus. The contingent deferred sales charge for Class C Shares is 1.00% of the lesser of the original cost or the current market value of shares being redeemed. Class I shares are no-load shares.Class A and Class C shares are subject to a 0.25% and 1.00% distribution fee, respectively.The Fund became effective and commenced operations on April 10, 2013.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Dearborn Partners, L.L.C. (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities, including common stocks, master limited partnerships (“MLPs”) and real estate investment trusts (“REITs”), listed on The NASDAQ Stock Market, Inc. (“NASDAQ”), will be valued at the NASDAQ Official Closing Price (“NOCP”), which 19 Dearborn Partners Rising Dividend Fund Notes to Financial Statements (Continued) February 28, 2015 may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills having a maturity of less than 60, days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”).These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2015: 20 Dearborn Partners Rising Dividend Fund Notes to Financial Statements (Continued) February 28, 2015 Level 1 Level 2 Level 3 Total Equity Common Stocks(1) $ $
